DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/29/2019 is being considered by the examiner.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding Claims 1, 9, and 17, these claims recite “calculate a plurality of evaluation values relating to a plurality of items respectively, in accordance with differences between a plurality of search conditions including the plurality of items.” The subject matter of the claim (recited above) does not conform to the disclosure in such a manner in which one of ordinary skill in the art would recognize such system as being that which Applicant adequately described as the invention or what applicant actually had possession of at the time of the invention.  A review of the disclosure does not reveal the manner in which the evaluation value is ultimately generated (i.e. determined or calculated).  It is noted that this is not an enablement rejection.  Applicant’s failure to disclose any meaningful structure as to how this value is generate raises questions whether applicant truly had possession of this feature at the time of filing.  Examiner notes that while the Specification discloses an evaluation value and an equation for the evaluation value, there is no disclosure of what the inputs/variables are that make up the equation. For example, it is unclear what a change score is/how it is calculated. When looking at Fig. 14, it is unclear what “L” is or “I”. Claims 2-8 and 10-16 inherit the deficiency noted in claims 1 and 9.

Regarding Claims 1, 9, and 17, these claims recite “a search process.” The subject matter of the claim (recited above) does not conform to the disclosure in such a manner in which one of ordinary skill in the art would recognize such system as being that which Applicant adequately described as the invention or what applicant actually had possession of at the time of the invention.  A review of the disclosure does not reveal the manner in which the search process is ultimately performed (i.e. determined or calculated).  It is noted that this is not an enablement rejection.  Applicant’s failure to disclose any meaningful structure/algorithm as to how this search process is performed raises questions whether applicant truly had possession of this feature at the time of filing. The Specification does not disclose (other than in the claims) a search process and does not define what that entails. it is unclear 

Regarding Claims 3 and 11, these claims recite “the search process includes changing the new search condition into a specific search condition.” The subject matter of the claim (recited above) does not conform to the disclosure in such a manner in which one of ordinary skill in the art would recognize such system as being that which Applicant adequately described as the invention or what applicant actually had possession of at the time of the invention.  A review of the disclosure does not reveal the manner in which the specific search condition is ultimately generated (i.e. determined or calculated).  It is noted that this is not an enablement rejection.  Applicant’s failure to disclose any meaningful structure/algorithm as to how this specific search condition is generated raises questions whether applicant truly had possession of this feature at the time of filing. 

Regarding Claims 7-8 and 15-16, these claims recite “a first value” and “a second value”. The subject matter of the claim (recited above) does not conform to the disclosure in such a manner in which one of ordinary skill in the art would recognize such system as being that which Applicant adequately described as the invention or what applicant actually had possession of at the time of the invention.  A review of the disclosure does not reveal the manner in which the first and/or second value is ultimately generated (i.e. determined or calculated).  It is noted that this is not an enablement rejection.  Applicant’s failure to disclose any meaningful structure/algorithm as to how these values are generated raises questions whether applicant truly had possession of this feature at the time of filing.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1, 9, and 17, these claims recite “calculate a plurality of evaluation values relating to a plurality of items respectively, in accordance with differences between a plurality of search conditions including the plurality of items.” The metes and bounds of this claim is unclear inasmuch as one of ordinary skill in the art cannot determine how to avoid infringement of this claim because they are not apprised of what is to be generated as a “evaluation value”.  The specification does not disclose any meaningful structure explaining how one would generate an evaluation value rendering it unclear to how this is accomplished and what are the metes and bounds of the claim.  Examiner notes that while the Specification discloses an evaluation value and an equation for the evaluation value, there is no disclosure of what the inputs/variables are that make up the equation. For example, it is unclear what a change score (Cscore) is/how it is calculated. When looking at Fig. 14, it is unclear what “L” is or “I” that are part of the equation. Additionally, it is unclear what is meant by “in accordance with the differences.” What is meant by differences? How are plurality of items included in the search conditions? Are they part of the search results of certain search conditions? What exactly is meant by an item, i.e., is it a number, product, general content, etc.? It is unclear how the items, search conditions, and differences are used to calculate a plurality of evaluation values? Claims 2-8 and 10-16 inherit the deficiency noted in claims 1 and 9.

Regarding Claims 1, 9, and 17, these claims recite “a search process.” The metes and bounds of this claim is unclear inasmuch as one of ordinary skill in the art cannot determine how to avoid infringement of this claim because they are not apprised of what is to be performed during a “search process”.  The specification does not disclose any meaningful structure/algorithm explaining how one would perform a search process rendering it unclear to how this is accomplished and what are the metes and bounds of the claim.  The Specification does not disclose (other than in the claims) a search process and does not define what that entails. It is unclear how a search process is performed using a new search condition and a plurality of previously calculated evaluation values. Is it a general search being performed? How are the plurality of calculated evaluation values used with the new search condition to perform a search process? Are the evaluation values some sort of weight? How can a plurality of them be used with one search condition/one search process? For at least these reasons, these limitations are vague and indefinite. Claims 2-8 and 10-16 inherit the deficiency noted in claims 1 and 9.

Regarding Claims 2 and 10, these claims recite “in accordance with input order of the plurality of search conditions.” This limitation is vague and indefinite. It is unclear what is meant by “input order of the plurality of search conditions.” What is an input order? The specification does not define this term. How is the evaluation value calculated with the input order of the plurality of search conditions? Is it some sort of time calculation? Or is it some sort of ranking? For at least these reasons, these limitations are vague and indefinite.

Regarding Claims 3 and 11, these claims recite “the search process includes changing the new search condition into a specific search condition.” The metes and bounds of this claim is unclear 

Regarding Claims 5 and 13, these claims are unclear. It is unclear what the differences are. What is meant by a difference? Is it how similar the first and second search conditions are? What are the variables in this? How is this difference calculated? For at least these reasons, this limitation is vague and indefinite.

Regarding Claims 6 and 14, these claims are unclear. It is vague and indefinite whether the update using other differences between other plurality of search conditions occurs before or after the search process. Does the other plurality of search conditions include the new search condition? What is meant by “other differences”? Does the update include the previous search conditions/differences? For at least these reasons, this limitation is vague and indefinite.

Regarding Claims 7 and 15, these claims recite a first value and a second value. The metes and bounds of this claim is unclear inasmuch as one of ordinary skill in the art cannot determine how to avoid infringement of this claim because they are not apprised of what is to be generated as a “first 

Regarding Claims 8 and 16, these claims recite a first value and a second value. The metes and bounds of this claim is unclear inasmuch as one of ordinary skill in the art cannot determine how to avoid infringement of this claim because they are not apprised of what is to be generated as a “first value” and “second value”.  The specification does not disclose any meaningful structure/algorithm explaining how one would generate a “first value” or a “second value” rendering it unclear to how this is accomplished and what are the metes and bounds of the claim.  It is vague and indefinite what is meant by a first and second value. What are these values? Are they evaluation values? How are they calculated? For at least these reasons, these claims are vague and indefinite.

The Examiner finds that because the claims are indefinite under 35 U.S.C. § 112(a)/(b), it is impossible to properly construe claim scope at this time. See Honeywell International Inc. v. ITC, 68 USPQ2d 1023, 1030 (Fed. Cir. 2003) (“Because the claims are indefinite, the claims, by definition, cannot be construed.”). However, in accordance with MPEP §2173.06 and the USPTO’s policy of trying to advance prosecution by providing art rejections even though these claim are indefinite, the claims are construed and the art is applied as much as practically possible.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Representative claim 1 recites calculating a plurality of evaluation values, performing a search process in response to receiving a new search condition, and outputting a result of the search process. The limitation of calculating a plurality of evaluation values, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts. Further, the limitations of receiving a new search condition, performing a search process, and outputting a result of the search process, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, such as the search device, memory, and processor. Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application. In particular, the claim recites only the additional elements of a search device comprising a memory and processor – using a processor to perform all the calculating, performing a search process, and outputting a result steps. The processor in the steps is recited at a high level of generality (i.e., as a generic processor performing a generic computer function of calculating, receiving, searching, and outputting) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a search device comprising a memory and processor to perform the calculating, receiving a search condition, performing a  search process, and outputting a result steps amounts to no more than mere instructions to apply the exception using a generic computer component. MPEP 2106.05(D)(II) recites that receiving or transmitting data over a network (e.g., receiving a new search condition and outputting a result of the search process), performing repetitive calculations (calculate a plurality of evaluation values), and storing and retrieving information in memory (e.g., performing a search process) are well-understood, routine, and conventional functions when they are claimed in a merely generic manner, as they are here. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The analysis above applies to all statutory categories of invention. Although literally invoking a method and CRM, independent claims 9 and 17 remain only broadly and generally defined, with the claimed functionality paralleling that of claim 1. As such, claims 9 and 17 are rejected for at least similar rationale as discussed above.
Dependent Claims 2-8 and 10-16 do not add “significantly more” to the abstract idea. The dependent claims merely recite more complexities descriptive of the abstract idea in further definition of the evaluation values and search process. Such complexities do not provide additional elements in addition to the abstract ideas themselves. Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 17 is/are rejected under 35 U.S.C. 103 as being obvious over Yanagi et al. (US 2006/0195468) in view of Hirate (US 2014/0207773).

Regarding Claims 1, 9, and 17, Yanagi et al. discloses A search device comprising: a memory; and a processor coupled to the memory and the processor configured to (See at least paragraph [0160], [0162], [0183]) calculating a plurality of evaluation values relating to a plurality of items respectively, in accordance with differences between a plurality of search conditions including the plurality of items (See at least paragraph [0263], Fig. 14 disclosing search result management table with evaluation values for various search conditions, [0330] disclosing similarity evaluation process between search information data is used to obtain evaluation value, [0348] disclosing looking at similarity between different interest vectors of separate search information, e.g., similarity looks at difference between searches, [0423], , in response to receiving a new search condition, perform a search process based on both the new search condition and the evaluation value (See at least paragraph [0189], [0221], [0244] disclosing receiving search condition/term/keyword and performing a search, [036] disclosing using evaluation value during search process, [0384], [0424], [0427], [0429], [0432] provide contents matching user’s interest to a user accurately and at an appropriate time using separate search information having high evaluation value during search process, [0433], [0665]), and output a result of the search process (See at least paragraph [0189], [0209], [0245] all disclosing outputting search results).

However, Yanagi does not expressly provide for performing a search process using the plurality of evaluation values. Hirate discloses performing a search process using the plurality of evaluation values (Hirate: see at least paragraph [0025], [0076] disclosing using the multiple evaluation values for multiple items to provide a listing order of search results in response to a search, [0171], [0172]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Yanagi with using multiple evaluation values in the search process, as taught by Hirate, since such a modification would have only united elements of the prior art, with no change in their respective functions, and the combination would have yielded predictable results including providing the most relevant results to the user based on various factors. See Hirate paragraph [0076].

Regarding Claims 2 and 10, Yanagi and Hirate teach or suggest all of the limitations of claims 1 and 9. Additionally, Yanagi discloses wherein the plurality of evaluation values are calculated in accordance with input order of the plurality of search conditions. (Yanagi: see at least paragraph [0093]-

Regarding Claims 3 and 11, Yanagi and Hirate teach or suggest all of the limitations of claims 1 and 9. Additionally, Yanagi discloses wherein the search process includes changing the new search condition into a specific search condition based on the plurality of evaluation values, and performing a search by using the specific search condition (Yanagi: see at least paragraph [0189], [0221], [0244] disclosing receiving search condition/term/keyword and performing a search, [036] disclosing using evaluation value during search process, [0384], [0424], [0427], [0429], [0432] provide contents matching user’s interest to a user accurately and at an appropriate time using separate search information having high evaluation value during search process, [0433], [0665]).

Regarding Claims 4 and 12, Yanagi and Hirate teach or suggest all of the limitations of claims 1 and 9. Additionally, Hirate discloses wherein the plurality of search conditions is input by a first user (Hirate: see at least paragraph [0002] disclosing receiving search condition from user, [0022], [0024], [0064], [0066]-[0067] all disclosing user designating a search condition).

Regarding Claims 5 and 13, Yanagi and Hirate teach or suggest all of the limitations of claims 1 and 9. Additionally, Yanagi discloses wherein the differences include a difference between a first search condition input first among the plurality of search conditions and a second search condition input next. (Yanagi: see at least paragraph [0106], [0330] disclosing search information management using search information to perform similarity evaluation process which is used to obtain evaluation value, [0348] disclosing looking at similarity between different interest vectors of separate search information 9e.g., similarity looks at difference between searches, [0423], [0425], [0431]-[0433], [0683] disclosing high 

Regarding Claims 6 and 14, Yanagi and Hirate teach or suggest all of the limitations of claims 1 and 9. Additionally, Yanagi discloses wherein the processor is configured to update the plurality of evaluation values in accordance with other differences between other plurality of search conditions. (Yanagi: see at least paragraph [0626], [0628]-[0631], [0634] all disclosing updating of evaluation values).

Regarding Claims 7 and 15, Yanagi and Hirate teach or suggest all of the limitations of claims 1 and 9. Additionally, Hirate discloses wherein the plurality of items includes a price item, and the plurality of evaluation values are calculated in accordance with a difference expressed by a direction of change in a second value of the price item included in a second search condition input after a first search condition among the plurality of search conditions as compared with a first value of the price item included in the first search condition (Hirate: see at least paragraph [0002] disclosing categories can include price ranges, [0025] disclosing evaluation value based on category information and ranking/ordering search results based on that information, [0076] disclosing price information displayed in search results as part of relevant product information and listing score as value indicating an evaluation determined for relevant product information).

Regarding Claims 8 and 16, Yanagi and Hirate teach or suggest all of the limitations of claims 1 and 9. Additionally, Hirate discloses wherein the plurality of items includes a region item, and the differences include a difference expressed by at least one of larger, smaller, and different determined by a second value of the region item included in a second search condition input after a first search condition among the plurality of search conditions as compared with a first value of the region item included in the first search condition (Hirate: see at least paragraph [0002] disclosing category includes region, [0005] disclosing higher degree of relevance with specific search condition compared to another, [0025], [0075], [0076], [0079] disclosing higher degree of relevance, [0083], [0087], [0204]). 


Conclusion
The references cited in the form PTO-892 were not applied under relevant section §103 in the above Office Action, however, they are considered relevant to both claimed and unclaimed features of the instant invention. Applicant is herein advised to review the cited prior art references prior to responding to the instant Office Action in order to expedite prosecution of the instant application. For example:
Mizobuchi et al. (US 2017/0147569)
Abe (US 2016/0246851)
Otsuka et al. (US 2016/0092289)
Minoda et al. (US 2018/0307694)
Kobayashi et al. (US 2008/0215575)
Uetabira et al. (US 2007/0208699)
Nakamura et al. (US 2005/0256851)
Sasaki et al. (US 2003/0167263)
Naohara et al. (US 2019/0243348)
Mineno (US 2012/0078919)
	


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.E.B/Examiner, Art Unit 3684                                                   

/JASON B DUNHAM/Supervisory Patent Examiner, Art Unit 3684